TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00669-CR




                                         Ex parte Aaron Lively




       FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
              NO. 5249, HONORABLE GUILFORD JONES , JUDGE PRESIDING



                               MEMORANDUM OPINION


                 This is an appeal from an order denying habeas corpus relief with respect to pretrial bail.

See Tex. R. App. P. 31. The Court has been advised that after this appeal was filed, appellant Aaron

Lively was convicted on his plea of guilty. Because the pretrial bail issue is now moot, this appeal is

dismissed.




                                                  David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: April 24, 2003

Do Not Publish